Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (US 2010/0098321 A1, hereinafter referred as “Furukawa”).
 	Regarding claim 1, Furukawa discloses a system comprising: 
 	a mold temperature controller (2) configured to apply a thermal signature to a mold of a target (Fig. 1 and ¶0043 discloses mold 1 is connected to a control device 2, which controls the members included in the mold 1 (e.g. adjusts the heater in the mold 1)); 
 	a focal plane array (FPA) (¶0040 discloses the detecting device of the camera 110 is the HgCdTe semiconductor device arranged in two-dimensional arrays) configured to capture an infrared image of the mold (Fig. 1 and ¶0038 discloses the infrared camera 110 is an embodiment of the heat image picking up means of the present invention and picks up a heat image 10 of a casting mold 1); and 
 	an image analytics device configured to determine thermal analytics associated with the mold based on the infrared image (¶0022, ¶0023 and ¶0049 discloses using the temperature information of the pixels composing the heat image 10, the temperatures of the corresponding parts with the pixels of the heat image 10 are calculated).
	Regarding claim 12, Furukawa discloses a method comprising: 
 	applying a thermal signature to a mold of a target (Fig. 1 and ¶0043 discloses mold 1 is connected to a control device 2, which controls the members included in the mold 1 (e.g. adjusts the heater in the mold 1)); 
capturing an infrared image of the mold (Fig. 1 and ¶0038 discloses the infrared camera 110 is an embodiment of the heat image picking up means of the present invention and picks up a heat image 10 of a casting mold 1); and 
determining thermal analytics associated with the mold based on the infrared image (¶0022, ¶0023 and ¶0049 discloses using the temperature information of the pixels composing the heat image 10, the temperatures of the corresponding parts with the pixels of the heat image 10 are calculated).
	Regarding claim 14, Furukawa discloses the method of claim 12, further comprising storing the infrared image (¶0079 discloses the information relating the heat image 10 (image data) stored in the storage of the control unit 121), the thermal analytics, and/or the indication in a neural network training dataset.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 2-3, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Ota et al. (US 2021/0304393 A1, hereinafter referred as “Ota”).
	Regarding claim 2, Furukawa discloses the system of claim 1, further comprising an output/feedback device configured to: provide an indication of the thermal analytics (Fig. 1 and ¶0134 discloses when displaying the difference image 40 on the display part 123, each pixel composing the image 40 is colored according to the temperature ranges 71, 72, 73, 74, and 75), wherein the indication comprises an image with annotations associated with the thermal analytics (¶0050 discloses The four ranges 11, 12, 13, 14 are set continuously from high temperature to low temperature, and different colors are set for the four ranges 11, 12, 13, 14 (for convenience sake, shown by different hatchings in FIG. 2)).
	 Furukawa doesn’t explicitly disclose receive user input associated with the infrared image, the mold, the thermal analytics, and/or the indication.
 	However, in a similar field of endeavor, Ota discloses receive user input associated with the infrared image, the mold (¶0094 discloses the display device 10 selects the one or more groups corresponding to the one or more molding conditions, in accordance with an operation to the display element b14 by the user), the thermal analytics, and/or the indication.	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa so that the molding condition may include whether or not a defect of the mold 2 affects the product quality of a casting (¶0077).
	Regarding claim 3, Furukawa discloses the system of claim 1, wherein the image analytics device is configured to determine the thermal analytics by: …detecting a temperature associated with at least a portion of the mold (¶0022, ¶0023 and ¶0049 discloses using the temperature information of the pixels composing the heat image 10, the temperatures of the corresponding parts with the pixels of the heat image 10 are calculated).
 	Furukawa doesn’t explicitly disclose wherein the image analytics device is configured to determine the thermal analytics by: detecting the mold in the infrared image;… and determining a condition of the mold based on the temperature.
	However, in a similar field of endeavor, Ota discloses wherein the image analytics device is configured to determine the thermal analytics by: detecting the mold in the infrared image (¶0077 discloses in the classification step, a display device 10 classifies each of a plurality of molds 2 into a plurality of groups by at least one of (a) a pattern type);… and determining a condition of the mold based on the temperature (¶0077 and ¶0152 discloses The molding condition includes at least one of, for example,… (d) a meteorological condition; and ¶0086 discloses meteorological condition includes, for example, temperature and/or humidity).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of allowing an operator or the like to easily perceive a tendency of defects which are present in molds or patterns (Abstract).
	Regarding claim 13, Furukawa discloses the method of claim 12, further comprising: providing an indication of the thermal analytics (Fig. 1 and ¶0134 discloses when displaying the difference image 40 on the display part 123, each pixel composing the image 40 is colored according to the temperature ranges 71, 72, 73, 74, and 75).
 	Furukawa doesn’t explicitly disclose receiving user input associated with the infrared image, the mold, the thermal analytics, and/or the indication.
 	However, in a similar field of endeavor, Ota discloses receive user input associated with the infrared image, the mold (¶0094 discloses the display device 10 selects the one or more groups corresponding to the one or more molding conditions, in accordance with an operation to the display element b14 by the user), the thermal analytics, and/or the indication.	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa so that the molding condition may include whether or not a defect of the mold 2 affects the product quality of a casting (¶0077).
	Regarding claim 15, Furukawa discloses the method of claim 12, wherein the determining comprises:… detecting a temperature associated with at least a portion of the mold (¶0022, ¶0023 and ¶0049 discloses using the temperature information of the pixels composing the heat image 10, the temperatures of the corresponding parts with the pixels of the heat image 10 are calculated).
	Furukawa doesn’t explicitly disclose wherein the determining comprises: detecting the mold in the infrared image;… and determining a condition of the mold based on the temperature.	 
	However, in a similar field of endeavor, Ota wherein the determining comprises: detecting the mold in the infrared image (¶0077 discloses in the classification step, a display device 10 classifies each of a plurality of molds 2 into a plurality of groups by at least one of (a) a pattern type);… and determining a condition of the mold based on the temperature (¶0077 and ¶0152 discloses The molding condition includes at least one of, for example,… (d) a meteorological condition; and ¶0086 discloses meteorological condition includes, for example, temperature and/or humidity).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of allowing an operator or the like to easily perceive a tendency of defects which are present in molds or patterns (Abstract).

6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Boulanger (WO 2019/246001 A1, referencing US 20210150267 A1 herein for claim mapping, hereinafter referred as “Boulanger”).
	Regarding claim 4, Furukawa doesn’t explicitly disclose the system of claim 1, further comprising a memory configured to store the infrared image and/or the thermal analytics in a training dataset, wherein the training dataset comprises a neural network training dataset.
	However, in a similar field of endeavor, Boulanger discloses a memory (260) configured to store the infrared image (124) and/or the thermal analytics in a training dataset (Fig. 1 and ¶0029 discloses the training dataset may also include real infrared images 124 captured with an infrared camera), wherein the training dataset comprises a neural network training dataset (¶0036 discloses the infrared image classification system 250 includes a processor and memory 260, operable to store a trained neural network and implement a neural network run-time interface 270 thereon).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of incorporating CNNs that automatically detect the important features without any human supervision.

7. 	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Kester et al. (US 2018/0188163 A1, hereinafter referred as “Kester”).
	Regarding claim 5, Furukawa doesn’t explicitly disclose the system of claim 1, wherein the mold is associated with a design (¶0027 discloses the measurement object is a casting mold).
 	Furukawa doesn’t explicitly disclose the system further comprising: a second FPA configured to capture a second infrared image of the mold or a second mold associated with the design; and a second image analytics device configured to determine thermal analytics based on the second infrared image.
	 However, in a similar field of endeavor, Kester discloses the system further comprising: a second FPA configured to capture a second infrared image of the mold (¶0037 discloses the second spectral range may comprise regions in one or more of the short-wave infrared, mid-wave infrared, or long-wave infrared region, and may or may not overlap with the first spectral range; ¶0069 discloses second spectral range corresponding to the second FPA) or a second mold associated with the design; and a second image analytics device configured to determine thermal analytics based on the second infrared image (Abstract discloses spectral imaging system comprises at least one optical detecting unit having a spectral response corresponding to a plurality of absorption peaks of a target chemical species).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of identifying the target species based on a calculated difference between the first image and the second image (¶0070).
 	Regarding claim 17, Furukawa discloses the method of claim 12, wherein the mold is associated with a design (¶0027 discloses the measurement object is a casting mold), wherein the infrared image is captured by a focal plane array (FPA) of a first thermal camera (¶0040 discloses the detecting device of the camera 110 is the HgCdTe semiconductor device arranged in two-dimensional arrays), wherein the thermal analytics is determined by a first image analytics device of the first thermal camera (¶0022, ¶0023 and ¶0049 discloses using the temperature information of the pixels composing the heat image 10, the temperatures of the corresponding parts with the pixels of the heat image 10 are calculated).
 	Furukawa doesn’t explicitly disclose the method further comprising: capturing, by a second thermal camera, a second infrared image of the mold or a second mold associated with the design; and determining, by the second thermal camera, thermal analytics based on the second infrared image.
	 However, in a similar field of endeavor, Kester discloses the method further comprising: capturing, by a second thermal camera, a second infrared image of the mold (¶0037 discloses the second spectral range may comprise regions in one or more of the short-wave infrared, mid-wave infrared, or long-wave infrared region, and may or may not overlap with the first spectral range; ¶0069 discloses second spectral range corresponding to the second FPA) or a second mold associated with the design; and determining, by the second thermal camera, thermal analytics based on the second infrared image (Abstract discloses spectral imaging system comprises at least one optical detecting unit having a spectral response corresponding to a plurality of absorption peaks of a target chemical species).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of identifying the target species based on a calculated difference between the first image and the second image (¶0070).

8. 	Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of McGregor et al. (US 2015/0170416 A1, hereinafter referred as “McGregor”).
	Regarding claim 6, Furukawa doesn’t explicitly disclose the system of claim 1, further comprising a mold manufacturing device configured to manufacture the mold based on model data associated with the target.
 	However, in a similar field of endeavor, McGregor discloses a mold manufacturing device configured to manufacture the mold based on model data associated with the target (¶0030 discloses Step 110: The user positions an object, e.g., a body part, to be imaged in the imaging zone (an imaged object)… Step 160: Once the user's 3D imaged object model is in storage it may be retrieved at any future time, to manufacture a new custom object, e.g., a custom-fit earpiece or a casting mold for the desired object).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of manufacturing and delivering to a consumer a custom object or custom fit objects, on demand, at any desired location, including at the point of sale (¶0008).
	Regarding claim 7, Furukawa doesn’t explicitly disclose the system of claim 6, wherein the mold manufacturing device comprises a printer device configured to print the mold.
 	However, in a similar field of endeavor, McGregor discloses wherein the mold manufacturing device comprises a printer device configured to print the mold (¶0030 discloses wherein the mold manufacturing device comprises a printer device configured to print the mold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of manufacturing and delivering to a consumer a custom object or custom fit objects, on demand, at any desired location, including at the point of sale (¶0008).
	Regarding claim 18, Furukawa doesn’t explicitly disclose the method of claim 12, further comprising manufacturing the mold based on model data associated with the target.
	However, in a similar field of endeavor, McGregor discloses manufacturing the mold based on model data associated with the target (¶0030 discloses Step 110: The user positions an object, e.g., a body part, to be imaged in the imaging zone (an imaged object)… Step 160: Once the user's 3D imaged object model is in storage it may be retrieved at any future time, to manufacture a new custom object, e.g., a custom-fit earpiece or a casting mold for the desired object).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of manufacturing and delivering to a consumer a custom object or custom fit objects, on demand, at any desired location, including at the point of sale (¶0008).
	Regarding claim 19, Furukawa doesn’t explicitly disclose the method of claim 18, further comprising: capturing a two-dimensional image of the target; and generating a three-dimensional image of the target based on the two-dimensional image, wherein the model data comprises the three-dimensional image.
	However, in a similar field of endeavor, McGregor discloses capturing a two-dimensional image of the target (¶0030 discloses step 120: The imaging zone acquires two-dimensional (2D) images of the object); and generating a three-dimensional image of the target based on the two-dimensional image (¶0030 discloses Step 130: A computational unit converts the 2D images and necessary information into a 3D imaged object model of the imaged object), wherein the model data comprises the three-dimensional image (¶0030 discloses 3D imaged object model of the imaged object).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of manufacturing and delivering to a consumer a custom object or custom fit objects, on demand, at any desired location, including at the point of sale (¶0008).

9. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of McGregor and in further view of O’Boyle et al. (US 6,968,073 B1, hereinafter referred as “O’Boyle”).
	Regarding claim 8, Furukawa discloses the system of claim 6, wherein the model data comprises a three-dimensional image of the target, wherein the system further comprises a mold designing device configured to generate the three-dimensional image based on a two-dimensional image of the target (¶0030 discloses Step 130: A computational unit converts the 2D images and necessary information into a 3D imaged object model of the imaged object), wherein the FPA is further configured to capture of the two-dimensional image of the target.
 	However, in a similar field of endeavor, McGregor discloses wherein the model data comprises a three-dimensional image of the target (¶0030 discloses 3D imaged object model of the imaged object), wherein the system further comprises a mold designing device configured to generate the three-dimensional image based on a two-dimensional image of the target (¶0030 discloses Step 130: A computational unit converts the 2D images and necessary information into a 3D imaged object model of the imaged object).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furukawa for the purpose of manufacturing and delivering to a consumer a custom object or custom fit objects, on demand, at any desired location, including at the point of sale (¶0008).	 
	Furukawa as modified doesn’t explicitly disclose wherein the FPA is further configured to capture of the two-dimensional image of the target.
	 However, in a similar field of endeavor, O’Boyle discloses wherein the FPA is further configured to capture of the two-dimensional image of the target (col. 13, lines 63-67 discloses light received by the camera 26 is imaged onto a focal plane array (FPA) imaging sensor therein, which provides a pixelated image--in a corresponding two-dimensional pixel space 84 having associated camera coordinates--of an object as seen by the camera 26).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furukawa for the purpose of incorporating ultra-sensitive imaging of the object.

10. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Ota and in further view of Stanley et al. (US 2021/0100992 A1, hereinafter referred as “Stanley”).
	Regarding claim 16, Furukawa doesn’t explicitly disclose the method of claim 15, wherein the target is a human face such that the mold represents the human face, and wherein the portion of the mold is associated with an inner canthus of the human face.
 	However, in a similar field of endeavor, Stanley discloses wherein the target is a human face such that the mold represents the human face (¶0007 and ¶0052 discloses obtaining a digital representation of an object, such as a face, or converting images to digital geometric representations), and wherein the portion of the mold is associated with an inner canthus of the human face (¶0007 discloses a method of making a face mask for a face of a human user can include a) determining on a digital geometric representation of the face including at least one eye each of a position of a medial canthus, a position of a lateral canthus, a lower eye region bound, and an upper eye region bound).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Furukawa for the purpose of providing improved fit and comfort. Improved fit can allow for better contact of the active, cosmetic, and/or therapeutic agents on the mask 100 with desired regions of the face (¶0043).
Allowable Subject Matter
11. 	Claims 9-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692